Citation Nr: 1818749	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-20 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.

2.  Entitlement to service connection for osteoporosis.  

3.  Entitlement to service connection for puncture of rectum (now claimed as fistula).  

4.  Whether new and material evidence has been received to reopen the claim of service connection for a bilateral shoulder disorder.  

5.  Whether new and material evidence has been received to reopen the claim of service connection for a thoracic spine disorder.  

6.  Whether new and material evidence has been received to reopen the claim of service connection for a lumbar spine disorder.  

7.  Whether new and material evidence has been received to reopen the claim of service connection for a bilateral wrist disorder. 

8.  Whether new and material evidence has been received to reopen the claim of service connection for a right ankle disorder.

9.  Whether new and material evidence has been received to reopen the claim of service connection for a neck disorder.  

10.  Whether new and material evidence has been received to reopen the claim of service connection for a heart disorder.  

11.  Whether new and material evidence has been received to reopen the claim of service connection for dizziness, fainting and fatigue (now claimed as vertigo).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Vet Center Counselor


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1985 to July 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The matter of service connection for PTSD is reopened and granted herein.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in November 2008, the RO denied entitlement to service connection for PTSD.

2.  Evidence submitted since the November 2008 rating; including a September 2013 statement from the Veteran's VA psychologist, May 2014 statement from his counselor at the Vet Center, March 2017 VA PTSD examination report and opinion as well as May 2017 hearing testimony and written statement from another counselor at the Vet Center, relates to unestablished facts necessary to substantiate the claim of service connection for PTSD.

3.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that his PTSD has been medically linked to service.


CONCLUSIONS OF LAW

1.  The November 2008 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2017).

2.  Evidence received since the November 2008 rating decision is new and material and the claim is reopened.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the November 2008 rating decision, the RO denied the Veteran's claim for service connection for PTSD.  The RO found that the evidence did not confirm the Veteran's stressor.

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him in November 2008.  He did not appeal that decision and did not submit additional evidence pertinent to the issue within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, the November 2008 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

The Board finds that some of the evidence received since the November 2008 rating decision is new and material.  Specifically, the September 2013 statement from the Veteran's VA psychologist, May 2014 statement from his counselor at the Vet Center, March 2017 VA PTSD examination report as well as May 2017 hearing testimony and written statement from another counselor at the Vet Center provide opinions relating the Veteran's PTSD to his in-service militarily sexual trauma (MST).  Accordingly, the Veteran's claim of service connection for PTSD is reopened.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be evidence of (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder diagnosed after discharge may still be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis conforming to specified diagnostic criteria (currently the DSM-5, previously the DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD claim is predicated, in part, on a reported history of in-service personal assault, MST (military sexual trauma).  VA regulations provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal assault cases).

The Veteran contends that the symptoms of his psychiatric disability were caused by experiencing "several incidents of sexual assault while in basic training and job training for the Army by multiple perpetrators, peers and those of higher rank.  Assaults occurred on a near daily basis and included gang rape, forced stimulation and anal penetration, being held down and forcibly kissed, unwelcome sexual touching, sexual harassment and taunting regarding his sexuality."  See, e.g, March 2017 VA PTSD disability benefits questionnaire and Board hearing transcript.  The evidence shows that the Veteran's psychiatric symptoms were first diagnosed as PTSD in April 2005.  This diagnosis has been subsequently confirmed by various other VA and Vet Center medical professionals, including by the March 2017 VA PTSD examiner.  The Board thus finds that the Veteran has the current psychiatric disability of PTSD.

While the Veteran's service treatment records are negative for objective evidence of his alleged brutal assaults, he is competent to report his recollection of the assaults and the onset and recurrence of psychiatric symptoms.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran has consistently reported in multiple statements, as well as in connection with VA mental health treatment, that he was the victim of brutal assaults during service.  Notably, the Veteran's service treatment records (STRs) show treatment for anal fissures in 1987 while going through collective training, stress and sleep disorder and note that he had been "sick" with mood swings and was treated in group therapy.  His July 1989 service separation examination shows he reported a history of frequent trouble sleeping and depression or excessive worry and had an abnormal psychiatric clinical evaluation (noted as anxious).  Moreover, the mere fact that his assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Accordingly, in its capacity as finder of fact, the Board finds that the Veteran's report of a stressor is credible, as it is internally consistent and supported by medical opinions from his mental health providers.  38 U.S.C. § 1154(a); Caluza.

As noted above, medical opinion evidence may corroborate a personal assault stressor, and multiple mental health professionals have found the Veteran's report of his MST to be credible.  Menegassi.  Based on interview of the Veteran and review of his medical records, March 2017 VA PTSD DBQ includes the opinion that the Veteran "has a diagnosis of PTSD with symptoms of depression and anxiety that is at least as likely as not related to MST experienced while in service."  This opinion is supported by a September 2013 statement from the Veteran's VA psychologist, May 2014 statement from his counselor at the Vet Center as well as May 2017 hearing testimony and written statement from another counselor at the Vet Center.  Considering this evidence and the holding in Menegassi, and resolving reasonable doubt in favor of the Veteran, the Board finds that the medical opinion evidence supports corroborating the stressor.  Thus, the Board finds there was an in-service personal assault stressor.

Finally, there is evidence linking the Veteran's PTSD to his personal assault.  VA and Vet Center providers have connected his psychiatric symptoms to his trauma in service.  In addition, based on interview of the Veteran and review of his medical history, the March 2017 VA PTSD DBQ includes a diagnosis of PTSD (under the DSM-5 criteria for PTSD) and the opinion that PTSD "is at least as likely as not" related to MST in service.  Accordingly, as the Board has found the Veteran's reports of a personal assault stressor to be credible, and there is evidence suggesting a nexus between his PTSD and the personal assault, the Board resolves all reasonable doubt in favor of the Veteran and finds that service connection for PTSD is warranted.


ORDER

New and material evidence has been received to reopen the claim for service connection for PTSD, and service connection for PTSD is granted.


REMAND

In a February 2012 rating decision, the AOJ denied the Veteran's claims of entitlement to service connection for osteoporosis and puncture of rectum (now claimed as fistula) and determined that new and material evidence had not been submitted to reopen the claims of service connection for disorders of the bilateral shoulders, thoracic and lumbar spine, bilateral wrists, right ankle, neck, heart and dizziness, fainting and fatigue (now claimed as vertigo).  The Veteran filed a Notice of Disagreement (NOD) in December 2012 (see also July 2013 VA Form 21-4138, Statement in Support of Claim, in which the Veteran notes that he had not heard a response to his December 2012 notice of disagreement to the February 2012 rating decision.  The Veteran submitted another copy of the NOD in June 2017).  Notably, the NOD also indicates the Veteran's disagreement with the decision regarding Crohn's disease, GI (gastrointestinal) and vascular headache claims.  However, as the September 2017 rating decision shows service connection for Crohn's disease rated in combination with irritable bowel syndrome and gastroesophageal reflux disease, this matter has been resolved.  In addition, the GI and vascular headache claims were not addressed in the February 2012 rating decision.  The AOJ has not yet issued a Statement of the Case (SOC) as to the claims denied in the February 2012 rating decision with which the Veteran disagrees.  When there has been an adjudication of a claim and a timely NOD as to its denial, the claimant is entitled to an SOC.  Thus, a remand for issuance of an SOC is necessary.  

Accordingly, the case is REMANDED for the following action:

The AOJ should issue an SOC addressing the claims of entitlement to service connection for osteoporosis and puncture of rectum (now claimed as fistula) and the petitions to reopen the claims of service connection for disorders of the bilateral shoulders, thoracic and lumbar spine, bilateral wrists, right ankle, neck, heart and dizziness, fainting and fatigue (now claimed as vertigo).  To perfect an appeal of the claims to the Board, the Veteran must still timely file a substantive appeal (i.e., VA Form 9) after issuance of the SOC.  The Veteran should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matters appealed should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


